Name: Commission Regulation (EEC) No 4055/87 of 22 December 1987 amending Council Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 379 / 131 . 12 . 87 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4055 / 87 of 22 December 1987 amending Council Regulation (EEC) No 3035 / 80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , descriptions of goods and the tariff heading numbers which appear in the said Regulation should , accordingly , be expressed in the terms of the combined nomenclature based on the Harmonized System , HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff 0 ), as amended by Regulation (EEC) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, , Article 1 Regulation (EEC ) No 3035 / 80 is hereby amended as follows :Whereas the Community is a signatory to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'Harmonized System', which is intended to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas , from 1 January 1988 , a combined commodities nomenclature will be introduced , based on the Harmonized System nomenclature , which will meet the requirements both of the Common Customs Tariff and the statistics relating to the Community's external and internal trade ; 1 . Article 1 ( 2 ) is replaced by the following: '2 . For the purposes of this Regulation : ( a )  potato starch falling within subheading 1108 13 of the combined nomenclature ,  starch ( 1108 14 and 1108 19 90 ) of roots and tubers falling within heading 0714 of the combined nomenclature ,  flour and meal falling within subheading 1106 20 of the combined nomenclature , shall be assimilated to maize starch falling within subheading 1108 12 of the combined nomencla ­ ture ; ( b ) whey falling within subheading 0404 10 91 of the combined nomenclature , not concentrated , shall be assimilated to powdered whey meeting the description of the pilot product for Group 1 shown in Annex I to Council Regulation (EEC) No 2915 / 79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products {}), Whereas the tariff nomenclature arising from the application of Council Regulation (EEC) No 3035 / 80 ( 3 ), as last amended by Regulation (EEC ) No 2223 / 86 ( 4 ), appears in the Common Customs Tariff; whereas the (!) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 323 , 29 . 11 . 1980 , p . 27 ( 4 ) OJ No L 194 , 17 . 7 . 1986 , p. 1 . 31 . 12 . 87No L 379 / 2 Official Journal of the European Communities ( c )  milk and the products falling within subheadings 0403 10 11 and 0403 90 51 of the combined nomenclature , not concentrated nor containing added sugar or other sweetening matter , of a milk fat content , by weight , not exceeding 0,1 % ,  milk and the products falling within subheadings 0403 10 11 and 0403 90 11 of the combined nomenclature , in powder , granules or other solid forms , not containing added sugar or other sweetening matter , of a milk fat content , by weight , of less than 1,5 % , shall be assimilated to milk powder meeting the description of the pilot product for Group 2 shown in Annex I to Regulation (EEC) No 2915 / 79 ; nomenclature , concentrated , other than in powder , granules or other solid forms , not containing added sugar or other sweetening matter ,  cheese , shall be assimilated to : ( i ) milk powder meeting the description of the pilot product for Group 2 shown in Annex I to Regulation (EEC) No 2915 / 79 , for the non-fat part of the dry matter content of the relevant product ; and ( ii ) butter meeting the description of the pilot product for Group 6 shown in Annex I to Regulation (EEC) No 2915 / 79 for the milk fat part of the relevant product ; ( g ) with regard to the beet or cane syrups referred to in Annex A, account shall be taken of: ( i ) the sucrose content ( including invert sugar expressed as sucrose ) of the syrup in question , where the latter is not less than 98 % pure , ( ii ) the extractable sugar content of the syrup content in question , where the latter is not less than 85 % but less than 98 % pure . The purity and the extractable sugar content of the syrups in question shall be calculated in accordance with the first and second subparagraphs of Article 1 ( 5 ) of Commission Regulation (EEC) No 1443 / 82 ( 2 ). ( d )  milk and cream and the products falling within subheadings 0403 10 11 , 0403 10 13 , 0403 90 51 and 0403 90 53 of the combined nomenclature , not concentrated nor containing added sugar or other sweetening matter , of a milk fat content , by weight , exceeding 0,1 % but not exceeding 6 % ,  milk and cream and the products falling within subheadings 0403 10 11 , 0403 10 13 , 0403 10 19 , 0403 90 13 and 0403 90 19 of the combined nomenclature , in powder , granules or other solid forms , not containing added sugar or other sweetening matter , of a milk fat content , by weight , not less than 1,5 % , shall be assimilated to milk powder meeting the description of the pilot product for Group 3 shown in Annex I to Regulation (EEC ) No 2915 / 79 ; 0 ) OJ No L 329 , 24 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 158 , 9 . 6 . 1982 , p . 17 .' 2 . In Article 2 (2 ) '29.04' and '38.19' are replaced by subheadings '2905 44' and '3823 60' of the combined nomenclature . ( e )  milk and cream and the products falling within subheadings 0403 10 19 and 0403 90 59 of the combined nomenclature , not concentrated nor containing added sugar or other sweetening matter , of a milk fat content , by weight , exceeding 6 % ,  butter and other milk fats with a milk fat content by weight other than 82 % but not less than 62 % , shall be assimilated to butter meeting the description of the pilot product for Group 6 shown in Annex I to Regulation (EEC) No 2915 / 79 ; 3 . Article 3 :  the first indent of paragraph 1 ( a ) is replaced by the following: '  6,06 kg of the pilot product of Group 1 shall correspond to 100 kg of whey , not concentrated , falling within subheading 0404 10 91 of the combined nomenclature .'  the second indent of paragraph 1 ( a ) is replaced by the following : ( f)  milk and cream and the products falling within subheadings 0403 10 11 to 0403 10 39 and 0403 90 51 to 0403 90 59 of the combined No L 379 / 331 . 12 . 87 Official Journal of the European Communities  in paragraph 7 , '19.03' is replaced by '1902 11 , 1902 19 and 1902 40 10'. 5 . In Article 5 :  in the first indent of paragraph 2 , '04.05 Alb) and ex 04.05 B I' is replaced by '0407 00 30 and ex 0408',  in the second indent of paragraph 2 , '04.05 A I b )' is replaced by '0407 00 30' and 'ex 35.02 A II a)' is replaced by '3502 10'. '  8,62 kg of the pilot product of Group 2 shall correspond to 100 kg of milk and of the products falling within subheadings 0403 10 11 and 0403 90 51 of the combined nomenclature , not concentrated , nor containing added sugar or other sweetening matter , of a milk fat content , by weight , not exceeding 0,1 % ,'  the third indent of paragraph 1 ( a ) is replaced by the following: '  1,01 kg of the pilot product of Group 2 shall correspond to the non-fat part of 100 kg of milk or cream and of the products fallifig within subheadings 0403 10 11 to 0403 10 39 and 0403 90 51 to 0403 90 59 of the combined nomenclature , concentrated , other than in powder , granules or other solid forms , not containing added sugar or other sweetening matter , per 1 % weight of non-fat dry matter contained in the concentrated product ,'  the sixth indent of paragraph 1 ( a ) is replaced by the following : '  1,22 kg of the pilot product of Group 6 shall correspond to the fat part of 100 kg of milk or cream or of the products falling within subheadings 0403 10 11 to 0403 10 39 and 0403 90 51 to 0403 90 59 of the combined nomenclature , concentrated , other than in powder , granules or other solid forms , not containing added sugar or other sweetening matter , per 1 % by weight of milk fat contained in the concentrated product ,'  in the second subparagraph of paragraph 1 (b ), '22.09 C' is replaced by '2208',  in the second subparagraph of paragraph 1 (c), '22.09 C' is replaced by '2208'. 6 . In Article 8 :  in the third indent of paragraph 3 , '19.03 A' is replaced by '1902 11 ',  in the fourth indent of paragraph 3 , '29.04 C III a ) 2 and b ) 2 , and 38.19 Tib) and II b )' is replaced by '2905 44 19 , 3823 60 19 and 3823 60 99',  in the fifth indent of paragraph 3 , '29.44 A' is replaced by '2941 10',  in the sixth indent of paragraph 3 , '35.01 C' is replaced by '3501 90 90'. 7 . Annexes A, B , C and D are replaced by Annexes A , B , C and D to this Regulation . 4 . Article 4 :  in paragraph 4 , '22.09 C' is replaced by '2208',  in paragraph 5 , '35.01 A' is replaced by '3501 10', '35.01 C', is replaced by '3501 90 90' and '35.02 A II a)' is replaced by '3502 10', Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission COCKFIELD Vice-President 31 . 12 . 87No L 379 / 4 Official Journal of the European Communities ANNEX A CN code Description of basic products ex 0402 10 19 Milk powder , not containing added sugar or other sweetening matter , obtained by the spray process , with a fat content not exceeding 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) ex 0402 21 19 Milk powder , not containing added sugar or other sweetening matter , obtained by the spray process , with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3 ) ex 0404 10 11 Powdered whey , not containing added sugar or other sweetening matter , obtained by the spray process , with a water content less than 5 % by weight (PG 1 ) ex 0405 00 10 Butter with a fat content by weight of 82 % (PG 6 ) ex 0407 00 30 Poultry eggs in shell , fresh or preserved , other than eggs for hatching ex 0408 Eggs not in shell , and egg yolks , suitable for human consumption , fresh , dried or otherwise preserved , not sweetened 1001 10 90 1001 90 99 Wheat and meslin 1002 00 00 Rye 1003 00 90 Barley 1004 00 90 Oats 1005 90 00 Maize other than maize for sowing 1006 20 Husked rice 1006 30 91 1006 30 99 Wholly milled rice 1006 40 00 Broken rice 1007 00 90 Grain sorghum , other than hybrid for sowing 1101 00 00 Wheat or meslin flour 1102 10 00 Rye flour 1103 11 10 Groats and meal of durum wheat 1103 11 90 Groats and meal of common wheat 1701 11 1701 12 (beet or cane ) raw sugar 1701 99 10 White sugar ex 1702 10 90 Lactose containing , in the dry state , 98,5 % by weight of the pure product (PG 12 ) 31 . 12 . 87 Official Journal of the European Communities No L 379 / 5 CN code Description of basic products ex 1702 40 10 ex 1702 90 90 1703 Isoglucose containing in the dry state , 41 % or more by weight of fructose Beet or cane syrups containing , in the dry state 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) Molasses resulting from the extraction or refining of sugar . 31 . 12 . 87No L 379 / 6 Official Journal of the European Communities ANNEX B Agricultural products for which an export refund can be granted CN Code Description Cereals Sugar- ¢. ormolasses,isoglucose Milkand milkproductsRice Eggs ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 0403 Buttermilk , curdled milk and cream , yoghurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit , nuts or cocoa : 0403 10 Yoghurt : Flavoured or containing added fruit or cocoa : 0403 10 51 to 0403 10 99  containing cocoa  other X X X X X X X 0403 90 Other : Flavoured or containing added fruit or cocoa : I 0403 90 71 to 0403 90 99  containing cocoa  other X X X X X X X 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : ' ex 0710 40 00 Sweet corn :  in ear form X X 0711 Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : ' ex 0711 90 30 Sweet corn :  in ear form X X 1302 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products : 1302 31 1302 32 1302 39 Mucilages and thickeners , whether or not modified , derived from vegetable products X 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter , other than edible fats or oils or their fractions of heading No 1516 : 1517 10 Margarine , excluding liquid margarine : I 1517 10 Containing more than 10 % but not more than 15 % by weight of milk fats X 1517 90 Other : 1517 90 10 Containing more than 10 % but not more than 15 % by weight of milk fats X 1518 00 10 Linoxyn X 31 . 12 . 87 Official Journal of the European Communities No L 379 / 7 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) 1520 Glycerol (glycerine) whether or not pure ; glycerol waters and glycerol lyes : \ I 1520 90 00 Other , including synthetic glycerol I X 1702 50 00 Chemically pure fructose \ X 1702 90 10 Chemically pure maltose X 1704 Sugar confectionery ( including white chocolate), not containing cocoa : 1704 10 Chewing gum , whether or not sugar-coated X \ X 1704 90 30 White chocolate X X X 1704 90 51 X X X X to 1704 90 99 1806 Chocolate and other food preparations containing cocoa : 1806 10 Cocoa powder , containing added sugar or other sweetening matter : I \  not otherwise sweetened than by addition of sucrose X X  other X X X 1806 20 Other preparations in block slabs or bars weighing more than 2 kg or in \ || liquid , paste , powder , granular or other bulk form in containers or \\\ I II immediate packings of a content exceeding 2 kg: \ llIIII  chocolate and chocolate goods excluding chocolate-milk-crumb X X X X X  other ll X X X Other , in blocks , slabs or bars : \ \ I 1806 31 00 Filled X X X X X 1806 32 Not filled X X X X X 1806 90 Other : - ||  1806 90(11,19,31,39,50) X X X X X  1806 90 ( 60 , 70 , 90 ) X X X 1901 Malt extract ; food preparations of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder , in a proportion by IIIl Il weight of less than 50 % , not elsewhere specified or included ; food II||\ Il preparations of goods of heading Nos 0401 to 0404 , not containing cocoa IIIlIIII powder or containing cocoa powder in a proportion by weight of less than IIIl Il 10 % not elsewhere specified or included : ||||\ || 1901 10 00 Preparations for infant use , put up for retail sale : I  food preparations of goods of headings Nos 0401 to 0404 not ||\ containing cocoa powder or containing cocoa powder in a Il || proportion by weight of less than 10 % Il X X X  other X X \ X X 1901 20 00 Mixes and doughs for the preparation of baker's wares of heading I Il No 1905 X X \ X X 1901 90 Other : 1901 90 11 Malt extract X X l I and I Il I 1901 90 19 \ Il \ II 1901 90 90 Other : || II  food preparations of goods of heading Nos 0401 to 0404 not II I II containing cocoa powder or containing cocoa powder in a Il||III.II proportion by weight of less than 10 % |-I X X X  other X X X X 31 . 12 . 87No L 379 / 8 Official Journal of the European Communities ( 1 ) T ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni , couscous , whether or not prepared : 1902 20 Stuffed pasta whether or not cooked or otherwise prepared : 1902 20 91 Cooked X X X X 1902 20 99 Other X X X X 1902 30 Other pasta X X X X 1902 40 Couscous : 1902 40 90 Other X X X X 1903 00 00 Tapioca and substitutes therefor prepared from starch in the form of flakes , grains , pearls , siftings or similar forms X 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example cornflakes ); cereals ; other than maize (corn), in grain form , precooked or otherwise prepared: ex 1904 10 Prepared foods obtained by the swelling or roasting of cereals or cereal products : other than puffed rice unsweetened :  containing cocoa \ X X X  other X X X ex 1904 90 Other : other than precooked rice :  containing cocoa \ || X X X  other X X X X 1905 Bread , pastry , cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : 1905 10 00 Crispbread X \ li 1905 20 Gingerbread and the like X X X X 1905 30 Sweet biscuits ; waffles and wafers X X X X 1905 40 00 Rusks , toasted bread and similar toasted products X X X X 1905 90 Other : 1905 90 10 Matzos X \ 1905 90 20 Communion wafers , empty cachets of a kind , suitable for pharmaceutical use , sealing wafers , rice paper and similar products X X 1905 90 30 Bread , not containing added honey , eggs , cheese or fruit , and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat X 1905 90 40 to 1905 90 90 j L X X X X 2001 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : ex 2001 90 30 Sweet corn :  in ear form X X 2001 90 40 Yams , sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch ? X X 31 . 12 . 87 Official Journal of the European Communities No L 379 / 9 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid; frozen : 2004 10 91 Preparations in the form of flour , meal or flakes , based on potatoes X X X X 2004 90 10 Sweet corn :  in ear form X X 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 20 10 Preparation in the form of flour , meal or flakes , based on potatoes X X X X ex 2005 80 00 Sweet corn (Zea mays.var . saccharata ):  in ear form X X ex 2005 90 90 Sweet corn (other than Zea mays . var . saccharata ):  in ear form X X 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included : 2008 11 10 Peanut butter X X X X 2008 91 00 Palm hearts \ X ex 2008 99 85 Sweet corn :  in ear form X 2008 99 91 Yams , sweet potatoes and similar edible parts of plants , containing 5 % or more by weight of starch X 2101 Extracts , essences and concentrates , of coffee , tea or mat6 and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: 2101 10 Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :  Extracts , essences or concentrates of coffee and preparations with a basis of these extracts , essences or concentrates X  Preparations with a basis of coffee X X X X 2101 20 Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mat6 :  Extracts , essences and concentrates , of tea or mate preparations with a basis of these extracts , essences or concentrates X  Prepartions with a basis of tea or mat6 X X X X 2101 30 Roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: Roasted chicory and other roasted coffee substitutes : 2101 30 19  Other Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : X 2101 30 99  Other X No L 379 / 10 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) 2102 Yeasts (active or inactive): other single-cell micro-organisms , dead (but not including vaccines of heading No 3002 ); prepared baking powders : 2102 10 Active yeasts : 2102 10 31 to 2102 10 39 Baker's yeast X l 2102 20 Inactive yeasts ; other single-cell micro-organisms , dead : | 2102 20 11 to 2102 20 19 Inactive yeasts X 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard : 2103 10 00 Soya sauce X 2103 20 00 Tomato ketchup and other tomato sauces \ X 2103 90 Other X 2104 Soups and broths and prepartions therefor ; homogenized composite food preparations : 2104 10 00 Soups and broths and preparations therefor X 2105 00 Ice cream and other edible ice , whether or not containing cocoa : l  containing cocoa X X X  other X X X X 2106 Food prepartions not elsewhere specified or included : 2106 10 Protein concentrates and textured protein substances X X || X X 2106 90 Other : li ||\| 2106 90 10 Cheese fondues X X || X X 2106 90 91 to 2106 90 99 Other X X X X 2202 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 : 2202 10 00 Waters including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured X X 2202 90 Other : \ 2202 90 10 Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 X X 2202 90 91 to 220290 99 Other X X . 2205 Vermouth , and other wine of fresh grapes flavoured with plants or aromatic substances X 31 . 12 . 87 Official Journal of the European Communities No L 379 / 11 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ): ( 7 ) 2208 Undenatured ethylalcohol of an alcoholic strength by volume of less than 80 % vol ; spirits , liqueurs , and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 20 Spirits obtained by distilling grape wine or grape marc 1 X I 2208 30 Whiskies : I \ l ex 2208 30 91 to 2208 30 99 Other :  Whiskies other than those referred to in Council Regulation (EEC) No 1188 / 81 X 2208 50 11 2208 50 19 Gin X I 2208 50 91 2208 50 99 Geneva X X I 2208 90 Other : I \ l 2208 90 31 ex 2208 90 39  Vodka X I 2208 90 33 ex 2208 90 39 2208 90 51 2208 90 71  Spirits obtained by distilling fruit X 2208 90 53 2208 90 73  Other spirits obtained by distillation X I 2208 90 55 2208 90 59 2208 90 79  Liqueurs and other spirituous beverages X X X X Chapter 25 Salt , sulphur , earths and stone ; plastering materials , lime and cement : I 2520 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate ) whether or not coloured , with or without small quantities of accelerators or retarders : 2520 20 Plasters X X I Chapter 28 Inorganic chemicals ; organic or inorganic compounds of precious metals , of rare-earth metals , of radioactive elements or of isotopes : 2839 Silicates ; commercial alkali metal silicates : \ I ll 2839 90 Other X X I Chapter 29 Organic chemicals (except subheadings 2905 43 00 , 2905 44 , ex 2941 10 00 ) X 2915 Saturated acyclic monocarboxylic acids and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives : ex 2915 90 00 Other :  Esters of D-glucitol ( sorbitol ) X X 2916 Unsaturated acyclic monocarboxylic acids , cyclic monocarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives : Unsaturated acyclic monocarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives : &gt; No L 379 / 12 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7 ) ex 2916 19 90 Other :  Esters of D-glucitol ( sorbitol ) X X 2917 Polycarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives : Acyclic polycarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives : ex 2917 19 90 Other : \  Itaconic acid , its salts and esters X X 2918 Carboxylic acids with additional oxygen function and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , I nitrated or nitrosated derivatives : Carboxylic acids with alcohol function but without other oxygen function , their anhydrides , halides , peroxides , peroxyacids and their \ derivatives : \ I \ 2918 11 00  Lactic acid , its salts and esters X X 2918 14 00  Citric acid X X 2918 15 00  Salts and esters of citric acid X X 2918 16 00  Gluconic acid , its salts and esters X X ex 2918 19 90 Other :  Glyceric acid , glycolic acid , saccharic acid , isosaccharic acid , heptasaccharic acid and their salts and esters I \ X X 2932 Heterocyclic compunds with oxygen heteroatom(s ) only : I Compounds containing an unfused furan ring (whether or not ||||IlII hydrogenated ) in the structure : |||||||| ex 2932 19 00 Other : li||  Anhydric compounds of DQ-glucitol ( sorbitol ) ( for example Il || sorbitans ) excluding maltol and isomaltol X Il X Lactones : ex 2932 29 90 Other : ||  Lactones which are internal esters of hydroxyacids and derived || I from gluconic acid X li\ X ex 2932 90 70 Cyclic acetals and internal hemiacetals , whether or not with other oxygen functions and their halogenated , sulphonated , nitrated or \ I \ nitrosated derivatives : \  Methylglucosides X X ex 2932 90 90 Other :  Anhydric compounds of D-glucitol ( sorbitol ) excluding maltol and isomaltol ) X X ex 2934 Other heterocyclic compounds :  Intermediate products from the chemical transformation of penicillin into antibiotics falling within heading No 2941 X X 2936 Provitamins and vitamins , natural or reproduced by synthesis ( including natural concentrates ), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent : Vitamins and their derivatives , unmixed : 2936 26 00  Vitamin Bi 2 and its derivatives X X 31 . 12 . 87 Official Journal of the European Communities No L 379 / 13 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) 2940 00 Sugars , chemically pure , other than sucrose , lactose , maltose , glucose and fructose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 2937 , 2938 or 2939 : ex 2940 00 90 Other :  Sorbose , its esters and their salts X X 2941 Antibiotics : ex 2941 10 00 Penicillins and their derivatives with a penicillanic acid structure ; salts thereof:  Except those which require more than 15,3 kg of white sugar for the manufacture of 1 kg X X 2941 20 Streptomycins and their derivatives ; salts thereof X X 2941 30 00 Tetracyclines and their derivatives ; salts thereof X X 2941 50 00 Erythromycin and its derivatives ; salts thereof X X 2941 90 00 Other X X Chapter 30 Pharmaceutical products X 3003 Medicaments (excluding goods of heading Nos 3002 , 3005 or 3006 ) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses , not put up in measured doses or in forms or packings for retail sale : 3003 10 00 Containing penicillins or derivatives thereof, with a penicillanic acid structure , or streptomycins or their derivatives X X 3003 20 00 Containing other antibiotics Containing hormones or other products of heading No 2937 , but no antibiotics X X 3003 31 00 Containing insulin X \ X 3003 39 00 Other X \ X 3003 40 00 Containing alkaloids or derivatives thereof but not containing hormones or other products of heading No 2937 or antibiotics X X 3003 90 90 Other X X ex 3004 Medicaments (excluding goods of heading Nos 3002 , 3005 or 3006 ) consisting of mixed or unmixed products for therapeutic or prophylactic uses , put up in measured doses or in forms or packings for retail sale :  Other than those put up in packings for retail sale  Other than containing iodine or iodine compounds X X X X 3006 Pharmaceutical goods specified in Note 3 to this Chapter : ex 3006 40 Dental cements and other dental fillings ; bone reconstruction cements X X 3006 60 Chemical contraceptive preparations based on hormones or spermicides : ex 3006 60 90 based on spermicides X X No L 379 / 14 Official Journal of the European Communities 31 . 12 . 87 (D (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) 3307 Pre-shave , shaving or ak . - shave preparations , personal deodorants , bath preparations , depilatori s anH ,.her perfumery , cosmetic or toilet preparations , not elsewhere ' D". tfied or included ; prepared room deodorizers , whether or not pt . fumed or having disinfectant properties : 3307 49 00 and 3307 90 00 Other X Chapter 34 Soap , organic surface-active agents , washing preparations , lubricating preparations , artificial waxes , prepared waxes , polishing or scouring preparations , candles and similar articles , modelling pastes , 'dental waxes' and dental preparations with a basis of plaster : 3401 Soap ; organic surface-active products and preparations for use as soap , in the form of bars , cakes , moulded pieces or shapes , whether or not containing soap ; paper , wadding , felt and nonwovens , impregnated , coated or covered with soap or detergent :  Soap and organic surface-active products and preparations , in the form of bars , cakes , moulded pieces or shapes , and paper , wadding , felt and nonwovens , impregnated , coated or covered with soap or detergent : 3401 19 00 Other X 3402 Organic surface-active agents (other than soap ); surface-active preparations , washing preparations ( including auxiliary washing preparations) and cleaning preparations , whether or not containing soap , other than those of heading No 3401 X 3403 Lubricating preparations ( including cutting-oil preparations , bolt or nut release preparations , anti-rust or anti-corrosion preparations and mould release preparations , based on lubricants ) and preparations of a kind used for the oil or grease treatment of textile materials , leather , furskins or other materials , but excluding preparations containing , as basic constituents , 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals : Containing petroleum oils or oils obtained from bituminous minerals : 3403 19 ex 3403 19 10 Other : Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent X X ex 3405 Polishes and creams , for footwear , furniture , floors , coachwork , glass or metal , scouring pastes and powders and similar preparations (whether or not in the form of paper , wadding, felt , non-wovens , cellular plastics or cellular rubber , impregnated , coated or covered with such preparations), excluding waxes of heading No 3404 X X 3407 00 00 Modelling pastes , including those put up for children's amusement ; preparations known as 'dental wax' or as 'dental impression compounds', put up in sets , in packings for retail sale or in plates , horseshoe shapes , sticks or similar forms ; other preparations for use in dentistry , with a basis of plaster (of calcined gypsum or calcium sulphate ) X X 31 . 12 . 87 Official Journal of the European Communities No L 379 / 15 ( 1 ) ( 2 ) ( 3 ) .(4 ) ( 5 ) (6 ) (7 ) Chapter 35 Albuminoidal substances ; modified starches ; glues ; enzymes ; (except headings and subheadings 3501 , 3505 10 10 / 3505 10 90 and 3505 20 ) X 3501 Casein , caseinates and other casein derivatives ; casein glues : 3501 90 Other : 3501 90 10 Casein glues X 3505 Dextrins and other modified starches ( for example , pregelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches : 3505 10 10 Dextrins Other modified starches : X X 3505 10 50 Starches , esterified or etherified X \ 3505 10 90 Other X X I 3505 20 10 Glues X X 3505 20 30 I 3505 20 50 || 3505 20 90 ex 3506 Prepared glues and other prepared adhesives , not elsewhere specified or included ; products suitable for use as glues or adhesives , put up for retail sale as glues or adhesives , not exceeding a net weight of 1 kg:  Based on sodium silicate emulsions  Adhesives based on resin emulsions X X X X 3507 Enzymes ; prepared enzymes not elsewhere specified or included X X Chapter 38 Miscellaneous chemical products (except subheadings 3809 10 , 3809 91 , 3809 92 , ex 3809 99 , 3823 60 ) X 3801 20 Colloidal or semi-colloidal graphite : ex 3801 20 10 Colloidal graphite in suspension in oil ; semicolloidal graphite X X 3804 00 Residual lyes from the manufacture of wood pulp , whether or not concentrated , desugared or chemically treated , including lignin sulphonates , but excluding tall oil of heading No 3803 : ex 3804 00 90 Other (than lignosulphites ) X X 3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine and other crude paracymene ; pine oil containing alpha-terpineol as the main constituent : ex 3805 90 00 Other X X 3809 Finishing agents , dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations ( for example , dressings and mordants ), of a kind used in the textile , paper , leather or like industries , not elsewhere specified or included : No L 379 / 16 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) ( 6 ) (7 ) 3809 10  With a basis of amylaceous substances Other : X X ex 3809 91 00 Of a kind used in the textile industry X X ex 3809 92 00 Of a kind used in the paper industry X X ex 3809 99 00 Other X X 3812 Prepared rubber accelerators ; compound plasticizers for rubber or plastics , not elsewhere specified or included ; anti-oxidizing preparations and other compound stabilizers for rubber or plastics : ex 3812 20 00 Compound plasticisers for rubber or plastics X X ex 3812 30 Anti-oxidizing preparations and other compound stabilizers for rubber or plastics X X ex 3818 00 Chemical elements doped for use in electronics , in the form of discs , wafers or similar forms ; chemical compounds doped for use in electronics X X ex 3820 00 Anti-freezing preparations and prepared de-icing fluids X X ex 3822 00 Composite diagnostic or laboratory reagents , other than those of heading Nos 3002 or 3006 X X 3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included: ex 3823 10 00 Prepared binders for foundry moulds or cores X X ex 3823 40 Prepared additives for cements , mortars or concretes X X ex 3823 50 Non-refractory mortars and concretes X X ex 3823 90 81 to 3823 90 99 Other X X Chapter 39 Plastics and articles thereof X ex 3911 Petroleum resins , coumarone-indene resins , polyterpenes , polysulphides , polysulphones and other products specified in Note 3 to this Chapter , not elsewhere specified or included , in primary forms :  Adhesives based on resin emulsions X X 3912 Cellulose and its chemical derivatives , not elsewhere specified or included , in primary forms : X 3912 90 Other : 3912 90 90  other X - 3913 Natural polymers ( for example , alginic acid ) and modified natural . polymers ( for example , hardened proteins , chemical derivatives of natural rubber ), not elsewhere specified or included , in primary forms : 3913 90 Other : 31 . 12 . 87 Official Journal of the European Communities No L 379 / 17 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) 3913 90 90 other :  Dextrans  Heteropolysaccharides  Other X X X X X X ex 4202 12 50 Saddlery and harness ; travel goods , handbags and similar containers :  of moulded plastic material X ex 4202 99 90 Other X 4813 Cigarette paper , whether or not cut to size or in the form of booklets or tubes : 4813 90 Other : 4813 90 90 other X 4814 20 00 Wallpaper and similar wall coverings , consisting of paper coated or covered , on the face side , with a grained , embossed , coloured , design-printed or otherwise decorated layer of plastics X 4818 Toilet paper , handkerchiefs , cleansing tissues , towels , tablecloths , serviettes , napkins for babies , tampons , bed sheets and similar household , sanitary or hospital articles , articles of apparel and clothing accessories , of paper pulp , paper , cellulose wadding or webs of cellulose fibre : 4818 10 Toilet paper X 4823 Other paper , paperboard , cellulose wadding and webs or cellulose fibres , cut to size or shape ; other articles of paper pulp , paper , paperboard , cellulose wadding or webs of cellulose fibres : 4823 11 4823 19 Gummed or adhesive paper , in strips or rolls X 4823 20 Filter paper and paperboard X 4823 51 4823 59 Other paper and paperboard , of a kind used for writing , printing or other graphic purposes X 4823 90 51 4823 90 71 4823 90 79 Other X ex 7117 90 00 Other Imitation Jewellery , other than of base metal , whether or not plated with precious metal X ex 8480 30 90 Other (moulding patterns , other than of wood) X 9113 90 30 Watch straps , watch bands and watch bracelets , and parts thereof of plastic materials X 9305 Parts and accessories of articles of heading Nos 9301 to 9304 : ex 9305 10 00 Of revolvers or pistols X ex 9305 29 90 Other X ex 9305 90 90 Other parts or accessories for weapons other than military weapons falling within heading No 9301 X No L 379 / 18 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elesewhere specified or included:  of plastics X ex 9615 90 00 Other \\ X ex 9701 90 00 Collages and similar decorative plaques X (') OJ No L 121 , 5 . 5 . 1981 , p. 3 . A N N E X C (p er 10 0 kg of go od s) 31 . 12 . 87 Official Journal of the European Communities No L 379 / 19 C N C od e D es cr ip tio n Commonwheat Durumwheat Maize Huskedrice Longgrain Bleachedrice Roundgrain Barley Whitesugar Whey(PG1) Skimmedmilkpowder(PG2) Eggsinshell 1 2 3 4 5 6 7 8 9 10 11 12 07 10 Ve ge tab les (un co ok ed or co ok ed by ste am ing or bo ilin gi nw ate r), fro ze n: ex 07 10 40 00 Sw ee t co rn :  in gr ai n fo rm 10 0 ( » ) 07 11 Ve ge tab les pro vis ion all yp res erv ed (fo re xa mp le, by su lph ur dio xid eg as ,i n bri ne ,in su lph ur wa ter or in oth er pre ser va tiv es olu tio ns ), bu tu ns uit ab le in th at st at e fo r im m ed ia te co ns um pt io n: ex 07 11 90 30 Sw ee t co rn :  in gr ai n fro m 10 0 (') 19 02 Pa sta ,w he th er or no tc oo ke d or stu ffe d (w ith me at or ot he rs ub sta nc es )o r oth erw ise pr ep are d su ch as sp ag he tti ,m ac aro ni ,n oo dle s, las ag ne ,g no cc hi , ra vi ol i, ca nn ell on i, co us co us ,w he th er or no tp re pa re d: Un co ok ed pa sta no ts tuf fed or oth erw ise pr ep are d: 19 02 11 00 C on ta in in g eg gs :  co nta ini ng no co mm on wh ea t flo ur or me al an d ha vin g an ash co nt en t( by we ig ht )r ef er re d to dr y m att er (2) :  of le ss th an 0, 95 %  of no tl es s th an 0, 95 % bu tl es s th an 1, 30 %  of no tl es s th an 1, 30 %  ot he r:  co nta ini ng by we igh tl ess tha n 20 % of co mm on wh ea tf lou ro r me al an d ha vin g an ash co nte nt (by we igh t) ref err ed to dr y m at te r (2 ):  of le ss th an 0, 87 %  of no tl es s th an 0, 87 % bu tl es s th an 1, 15 %  of no tl es s th an 1, 15 % 33 33 33 16 7 (3 ) 15 0 (3 ) 13 3 (3 ) 13 4P ) 11 7 (3 ) 10 0 (3 ) (4 ) (4 ) (4 ) (4 ) (4 ) (4 ) 1 2 19 02 19 10  co nt ain in g by we igh t2 0 % or mo re of co mm on wh ea tf lou ro r me al an d ha vin g an as h co nte nt (by we igh t) ref err ed to dr y m at te r (2 ):  of le ss th an 0, 75 %  of no tl es s th an 0, 75 % bu tl es s th an 0, 93 %  of no tl es s th an 0, 93 %  O th er :  co nta ini ng no co mm on wh ea tf lou ro rm ea la nd ha vin g an ash co nt en t( by we ig ht )r ef er re d to dr y m att er :  or le ss th an 0, 95 %  of no tl es s th an 0, 95 % bu tl es s th an 1, 30 %  of no t le ss th an 1, 30 %  O th er :  co nta ini ng by we igh tl ess th an 20 % of co mm on wh ea tf lo ur or me al an d ha vin g an as h co nte nt (by we igh t) ref err ed to dr y m a tt e r :  of le ss th an 0, 87 %  of no tl es s th an 0, 87 % bu tl es s th an 1, 15 %  of no t le ss th an 1, 15 %  co nta ini ng by we igh t2 0 % or mo re of co mm on wh ea tf lou ro rm ea l an d ha vin g an as h co nt en t( by we igh t) ref err ed to dr y m att er :  of le ss th an 0, 75 %  of no tl es s th an 0, 75 % bu tl es s th an 0, 93 %  of no t le ss th an 0, 93 % 19 02 19 90 3 4 5 6 7 8 9 10 11 12 84 75 6 7 83 (3 ) 75 (3 ) 66 n (4 ) (4 ) (4 ) 16 7 15 0 13 3 33 33 33 13 4 11 7 10 0 84 75 6 7 83 75 66 16 7 15 0 13 3 No L 379 / 20 Official Journal of the European Communities 31 . 12 . 87 19 02 4 0 1 0 Co us co us no tp re pa re d: Co nta ini ng no co mm on wh ea tf lou ro rm ea la nd ha vin g an ash co nte nt (b y we ig ht )r ef er re d to dr y m at te r:  of le ss th an 0, 95 %  of no tl es s th an 0, 95 % bu tl es s th an 1, 30 %  of no t le ss th an 1, 30 % 1 2 3 4 5 6 7 8 9 10 11 12 19 04 Pr ep are d fo od s ob tai ne d by the sw ell ing or ro as tin g of ce rea ls or ce rea l pr od uc ts (fo re xa mp le co rn fla ke s); ce rea ls, ot he rt ha n ma ize (co rn ), in gr ain fo rm ,p re -c oo ke d or ot he rw ise pr ep ar ed : i 19 04 10 Pr ep are d fo od s ob tai ne d by the sw ell ing or ro as tin g of ce rea ls or ce rea l pr od uc ts : ex 19 04 10 30 O bt ai ne d fr om ri ce :  Pu ffe d ric e, un sw ee te ne d 16 5 19 04 90 O th er : I ex 19 04 90 10 R ic e:  Pr ec oo ke d ric e (s ) 17 4 20 01 Ve ge tab les , fru its , nu ts an d ot he r ed ibl e pa rts of pl an ts, pr ep ar ed or pr es er ve d by vi ne ga ro ra ce tic ac id : ex 20 01 90 30 Sw ee t co rn  In gr ai n fo rm | 10 0 ( » ) 20 04 Ot he rv eg eta ble s, pr ep ar ed or pr es er ve d ot he rw ise th an by vi ne ga ro ra ce tic ac id ;f ro ze n: ex 20 04 90 10 Sw ee t co rn  In gr ain fo rm 10 0 ( » ) 20 05 Ot he rv eg eta ble sp re pa re d or pr es er ve d ot he rw ise th an by vi ne ga ro ra ce tic ac id ,n ot fro ze n: \ l ex 20 05 80 00 Sw ee tc or n (Z ea m ay s va r. sa cc ha ra ta ):  in gr ai n fo rm 10 0 ( » ) ex 20 05 90 90 Sw ee tc or n (o th er th an Ze a m ay s va r. sa cc ha ra ta )  in gr ai n fo rm 10 0 ( » ) ex 20 08 Fr ui t, nu ts an d ot he re dib le pa rts of pl an ts, oth erw ise pr ep ar ed or pr es erv ed , w he th er or no tc on ta in in g ad de d su ga ro ro th er sw ee ten in g m at te ro rs pi rit , no te lse w he re sp ec ifi ed or in cl ud ed : 31 . 12 . 87 Official Journal of the European Communities No L 379 / 21 1 2 3 4 5 6 7 8 9 10 11 12 ex 20 08 99 85 10 0 1 22 03 00 Sw ee t co rn  in gr ai n fo rm B ee r m ad e fr om m al t:  M ad ef ro m ba rle ym alt or wh ea tm alt ,w ith ou tt he ad dit ion of un ma lte d ce rea ls, ric e( or pr od uc ts de riv ed fro m th eir pr oc es sin g) or su ga r( su cro se or in ve rt su ga r)  O th er 26 (6 )( 10 ) 23 o n 10 6 Ac yc lic alc oh ols an d the ir ha log en ate d, su lph on ate d, nit rat ed or nit ros ate d de ri va ti ve s: O th er Po ly hy dr ic alc oh ol s: m an ni to l D- gl uc ito l( so rb ito l): In aq ue ou s so lu tio n: co nta ini ng 2% or les s by we igh to fm an nit ol ca lcu lat ed on the D- gl uc ito lc on te nt ot he r O th er : co nta ini ng 2 % or les s by we igh to fm an nit ol ca lcu lat ed on the D -g lu ci to lc on te nt ot he r No L 379 / 22 Official Journal of the European Communities 31 . 12 . 87 29 05 29 05 43 00 29 05 44 29 05 44 11 29 05 44 19 29 05 44 91 29 05 44 99 29 41 ex 29 41 10 00 (7 )( g) (7 )( ¢) (7 )( ») (7 )( 8) (7 ) (7 ) (7 ) (7 ) A nt ib io tic s: Pe nic ill ins an d th eir de riv ati ve s wi th a pe nic ill an ic ac id str uc tu re ;s alt s th er eo f:  Pe nic ill ins ,t he ma nu fac tur e of wh ich req uir es pe r kg a qu an tit y of w hi te su ga re xc ee di ng 15 ,3 kg 1 53 0 35 01 35 01 10 35 01 90 90 Ca se in ,c as ein ate s an d ot he rc as ein de riv ati ve s; ca se in glu es : C as ei n O th er 29 1 (') 1 2 3 4 5 6 7 8 9 10 11 12 35 02 A lb um in s, al bu m in at es an d ot he r al bu m in de riv at iv es : 35 02 10 Eg g al bu m in : I 35 02 10 91 35 02 10 99  dr ied (fo re xa m pl e, in sh ee ts, sc ale s, fla ke s, po wd er )  ot he r Al bu m in s, ap ar tf ro m eg g alb um in : 40 6 55 35 02 90 51 35 02 90 59 M ilk al bu m in (la ct al bu m in ):  dr ied (fo re xa m pl e, in sh ee ts, sc ale s, fla ke s, po wd er )  ot he r 90 0 12 7 38 23 Pr ep are d bin de rs for fou nd ry mo uld s or co res ;c he mi ca l pr od uc ts an d pr ep ar ati on so ft he ch em ica lo ra llie d ind us tri es (in clu din g tho se co ns ist ing of mi xtu res of na tu ra l pr od uc ts) , no t els ew he re sp ec ifi ed or inc lud ed ; res idu al pr od uc ts of the ch em ica lo ra llie di nd us tri es ,n ot els ew he re sp ec ifi ed or in cl ud ed : 38 23 60 So rb ito lo th er th an th at of su bh ea di ng 29 05 44 : In aq ue ou s so lu tio n: 38 23 60 11 38 23 60 19 co nt ain in g 2 % or les s by we igh t of ma nn ito l, ca lcu lat ed on the D- gl uc ito lc on te nt ot he r O th er : (7 )( ¢) (7 )( 8) (7 )( *) (7 )C ) 38 23 60 91 38 23 60 99 co nta ini ng 2% or les s by we igh t of ma nn ito l, ca lcu lat ed on the D -g lu ci to lc on te nt ot he r H (7 ) (7 ) (7 ) 31 . 12 . 87 Official Journal of the European Communities No L 379 / 23 (!) Th is qu an tit y rel ate st o ma ize gra in of am ois tur ec on ten to f1 2% by we igh t. r . , . .  . L, ¢L I1) Th isc on ten tis to be det erm ine db ys ubt rac tin gf rom the tot al ash con ten to fth ep rod uct the pro po rtio no fa sh der ive df rom the egg sin cor po rat ed ,o nt he bas iso f0 ,04 % by we igh to fa sh per 50 go feg gs in she ll( or the ire qui val ent in eg g pr od uc ts ). (3) Th is qu an tity is red uc ed by 1,6 kg /1 00 kg pe r5 0g of egg si ns hel l( or the ir eq uiv ale nt in oth er egg pro du cts )p er kg of pa sta . (4) 5k g/ 100 kg per 50 go fe ggs in she ll( or the ire qui val ent in oth er egg pro duc ts) per kg of pas ta, all int erm edi ate qua nti ties bei ng rou nd ed to the nex tm ult ipl eo f5 0g do wn . (5) Pr e-c oo ke dr ice co nsi sts of mi lle dr ice gra in wh ich ha sb een pre -co ok ed an d pa rti all yd eh yd rat ed to fac ilit ate fin al co ok ing . . m i . . ( «) Th isq uan tity sha llb eu nde rsto od to be cal cul ate df or bee ro fa stre ngt hb etw een 11 ° and 13 ° Pla to, bot hi ncl usi ve. For bee ro fa stre ngt hb elo w 11 ° Pla to, this qua nti ty sha llb er edu ced by 8/ »p er deg ree Pla to, the act ual stre ngt h hav ing firs tb een rou nde dt ot he nex td egr ee dow n. Fo rb eer of as tren gth exc eed ing 13 ° Pla to, this qua nti ty sha llb ei ncr eas ed by 8% per deg ree Pla to, the act ual stre ngt hh avi ng firs tb een rou nde dt ot he nex td egr ee up . (7) Th er efu nd sha llb ed ete rm ine di nr ela tio nt ot he qua nti ties use do fD -gl uci tol (so rbi tol )o bta ine df rom any am yla ceo us pro duc tsa nd of D- glu cito l(s orb ito l)o bta ine df rom suc ros e, and sha llb ec alc ula ted on the bas iso fth ef oll ow ing qu an tit ies of m aiz e an d wh ite su ga r:  1,5 2k go fm aiz ef or 1k go fD -gl uc ito l( so rbi tol )in aq ue ou ss olu tio n, ob tai ne df rom am yla ceo us pro du cts ,  0,7 4 kg of wh ite su ga rf or 1k go fD -gl uc ito l( so rb ito l) in aq ue ou ss olu tio n, ob tai ne d fro m su cro se ,  2,4 5 kg of ma ize for 1k go fD -gl uc ito l( sor bit ol) ,o the rt ha ni na qu eo us sol uti on ,o bta ine df rom am yla ceo us pro du cts ,  1,0 6k go fw hit es ug ar for 1k go fD -gl uc ito l( so rbi tol )o the rt ha n in aq ue ou ss olu tio n, ob tai ne d fro m su cro se . ( ¢) Th ese qua nti ties and tho se giv en in foo tno te (7) sha llb eu nde rsto od to be cal cul ate df or an aqu eou ss olu tio no fD -gl uci tol (so rbi tol )w ith ad ry ma tter con ten tb yw eig ht of 70 %. Fo ra que ous sol uti ons of sor bit ol wit ha dif fer ent dry ma tte rc on ten t,t hes eq uan titi es sha llb ei ncr eas ed or red uce d, as the cas em ay be ,in pro po rtio nt ot he act ual dry ma tte rc on ten t, and rou nd ed off to the nex tk gd ow n. (') A fix ed qu an tity ,o nt he ba sis of the cas ein use d, at the rat eo f2 91 kg of mi lk po wd er (PG 2) pe r1 00 kg of cas ein . (1# ) Fo r1 hi of be er . A N N E X D C N co de D es cr ip tio n Re su lts of an al ys is N at ur e of th e ba sic pr od uc ts to be ta ke n as a ba si s fo r th e ca lc ul at io n of th e re fu nd Qu an tit y of th e ba sic pr od uc ts to be ta ke n as a ba si s fo r th e ca lc ul at io n of th e re fu nd (p er 10 0 kg of go od s) No L 379 / 24 Official Journal of the European Communities 31 . 12 . 87 3 4 5 1. Su cro se (') 1. W hit es ug ar 1. 1k gp er 1% by we igh to fs uc ros e( ') 2. Gl uc ose (2) 2. M aiz e( for sta rch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc ose (2) 1. Su cro se {l) 1. W hit es ug ar 1. 1k gp er 1% by we igh to fs uc ros e0 ) 2. Gl uc ose (2) 2. M aiz e( for sta rch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc ose (2) 3. M ilk fat 3. W ho le- mi lk po wd er (P G 3) 3. 3,8 5 kg pe r1 % by we igh to fm ilk fat s 1. Su cro se (*) 1. W hit es ug ar 1. 1k g pe r1 % by we igh to fs uc ros e( ») 2. Gl uco se (2) 2. Ma ize (fo rs tar ch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc ose (2) 1. Su cro se (J) 1. W hit es ug ar 1. 1k gp er 1% by we igh to fs uc ros e( ») 2. Gl uc ose (2) 2. M aiz e( for sta rch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc os e( 2) 3. M ilk fat 3. W ho le- mi lk po wd er (P G 3) 3. 3,8 5 kg pe r1 % by we igh to fm ilk fat s 1. Su cro se 0) 1. W hit es ug ar 1. 1k gp er 1% by we igh to fs uc ros e( !) 2. Gl uc ose (2) 2. M aiz e( for sta rch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc os e( 2) 3. M ilk fat 3. W ho le- mi lk po wd er (P G 3) 3. 3,8 5 kg pe r1 % by we igh to fm ilk fat s 1. Su cro se (') 1. W hit es ug ar 1. 1k g pe r1 % by we igh to fs uc ros e( *) 2. Gl uc os e( 2) 2. M aiz e( for sta rch -m ak ing ) 2. 2,1 kg pe r1 % by we igh to fg luc os e( 2) 3a .M ilk fat co nte nt of les st ha n 12 % 3a .W ho le- mi lk po wd er (P G 3) 3a .3 ,85 kg pe r1 % by we igh to fm ilk fat s 3b .M ilk fat co nt en to f1 2 % or mo re 3b .B utt er (P G 6) 3b .1 ,22 kg pe r1 % by we ig ht of mi lk fat s 1 2 17 04 Su ga r co nf ec tio ne ry (in clu di ng wh ite ch oc ol at e) ,n ot co nt ai ni ng co co a: 17 04 10 Ch ew in g gu m , w he th er or no t su ga r-c oa te d 17 04 90 30 O th er to 17 04 90 90 18 06 Ch oc ol at e an d ot he r fo od pr ep ar at io ns co nt ai ni ng co co a: 18 06 10 Co co a po w de r, co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r 18 06 20 O th er pr ep ar at io ns in bl oc ks or sla bs we ig hi ng m or e th an 2 kg or in liq ui d, pa ste ,p ow de r, gr an ul ar or ot he r bu lk fo rm in co nt ai ne rs or im m ed ia te pa ck in gs of a co nt en te xc ee di ng 2 kg 18 06 31 O th er ,i n bl oc ks ,s la bs or ba rs an d 18 06 32 18 06 90 O th er 1 2 3 4 5 ex 19 01 Fo od pr ep ar at io ns of flo ur ,m ea l, sta rc h or m al t ex tra ct , no t co nt ai ni ng co co a po w de r, or co nt ai ni ng co co a po w de ri n a pr op or tio n by we ig ht of les s th an 50 % , no te lse w he re sp ec ifi ed or in cl ud ed ;f oo d pr ep ar at io ns of go od s of he ad in gs N os 04 01 to 04 04 , no t co nt ai ni ng co co a po w de r or co nt ai ni ng co co a po w de r in a pr op or tio n by we ig ht of les s th an 10 % no te lse wh er e sp ec ifi ed or in clu de d. 1. Su cr os e (') 2. G lu co se (2 ) 3 . M ilk fa t 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 3. W ho le -m ilk po w de r (P G 3) 1. 1 kg pe r 1 % by we ig ht of su cr os e( *) 2. 2,1 kg pe r 1 % by we ig ht of gl uc os e( 2) 3. 3, 85 kg pe r 1% by we ig ht of m ilk fat s 19 02 Pa sta ,w he th er or no t co ok ed or stu ffe d (w ith m ea t or ot he r su bs ta nc es ) or ot he rw ise pr ep ar ed , su ch as sp ag he tti , m ac ar on i, no od le s, la sa gn e, gn oc ch i, ra vi ol i, ca nn el lo ni ,c ou sc ou s, w he th er or no tp re pa re d: l 19 02 20 St uf fe d pa sta w he th er or no tc oo ke d or ot he rw ise pr ep ar ed : 19 02 20 91 to 19 02 20 99 O th er St ar ch (o r de xt rin ) Co m m on w he at (o th er th an fo r sta rc h- m ak in g) 1,7 5 kg pe r 1% by we ig ht of an hy dr ou s st ar ch (o r de xt rin ) 19 02 30 O th er pa sta St ar ch (o r de xt rin ) C om m on w he at (o th er th an fo r sta rc h- m ak in g) 1, 75 kg pe r 1 % by we ig ht of an hy dr ou s st ar ch (o r de xt rin ) 19 02 40 90 Co us co us ot he rt ha n un pr ep ar ed St ar ch (o r de xt rin ) Co m m on w he at (o th er th an fo r st ar ch -m ak in g) 1, 75 kg pe r 1 % we ig ht of an hy dr ou s sta rc h (o r de xt rin ) 19 03 00 00 Ta pi oc a an d su bs tit ut es th er ef or pr ep ar ed fro m sta rc h, in th e fo rm of fla ke s, gr ai ns , pe ar ls ,s ift in gs or sim ila rf or m s; St ar ch (o r de xt rin ) M ai ze (fo r st ar ch -m ak in g) 1, 83 kg pe r 1 % by we ig ht of an hy dr ou s st ar ch (o r de xt rin ) 19 05 Br ea d, pa str y, ca ke s, bi sc ui ts an d ot he r ba ke rs 'w ar es ,w he th er or no tc on ta in in g co co a, co m m un io n w af er s, em pt y ca ch et s of a ki nd su ita bl e fo rp ha m ac eu tic al us e, se ali ng wa fe rs , ric e pa pe r an d sim ila r pr od uc ts : 19 05 10 00 Cr isp br ea d St ar ch (o r de xt rin ) Ry e 2, 09 kg pe r 1 % by we ig ht of an hy dr ou s st ar ch (o r de xt rin ) 31 . 12 . 87 Official Journal of the European Communities No L 379 / 25 3 4 5 1 2 19 05 30 Sw ee t bi sc ui ts : w af fl es an d w af er s 1. 1 kg pe r 1 % w ei gh to fs uc ro se (1 ) 2. 2, 1 kg pe r 1 % by w ei gh to fg lu co se (2 ) 3. 1, 75 kg pe r 1 % by w ei gh t of an hy dr ou s st ar ch (o r de xt rin ) 4. 1, 22 kg pe r 1 % by w ei gh to fm ilk fa ts 1. Su cr os e 0 ) 2. G lu co se (2 ) 3. St ar ch (o r de xt rin ) 4 . M ilk fa t St ar ch (o r de xt rin ) 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 3. C om m on w he at (o th er th an fo r sta rc h- m ak in g) 4. B ut te r (P G 6) Co m m on w he at (o th er th an fo r sta rc h- m ak in g) 1, 75 pe r 1 % by w ei gh t of an hy dr ou s sta rc h (o r de xt rin ) 19 05 40 00 19 05 90 19 05 90 20 19 05 90 30 St ar ch (o r de xt rin ) M ai ze (fo r sta rc h- m ak in g) 1, 83 kg pe r 1 % by we ig ht of an hy dr ou s st ar ch (o r de xt rin ) R us ks , to as te d br ea d an d sim ila r to as te d pr od uc ts O th er : Co m m un io n wa fe rs , em pt y ca ch ets of a ki nd su ita bl e fo rp ha rm ac eu tic al us e, se ali ng wa fe rs , ric e pa pe r an d sim ila rp ro du ct s Br ea d, no t co nt ai ni ng ad de d ho ne y, eg gs ,c he es e or fru it, an d co nt ai ni ng by w ei gh ti n th e dr y m at te rs ta te no t m or e th an 5 % of su ga r an d no t m or e th an 5 % of fa t St ar ch (o r de xt rin ) C om m on w he at (o th er th an fo r sta rc h- m ak in g) 1, 75 pe r 1 % by w ei gh to f an hy dr ou s sta rc h (o r de xt rin ) No L 379 / 26 Official Journal of the European Communities 31 . 12 . 87 19 05 90 40 to 19 05 90 90 1. Su cr os e (* ) 2. G lu co se (2 ) 3. St ar ch (o r de xt rin ) .4 . M ilk fa t 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 3. C om m on w he at (o th er th an fo r sta rc h- m ak in g) 4. B ut te r (P G 6) 1. 1 kg pe r 1 % by we ig ht of su cr os e( x) 2. 2, 1 kg pe r 1 % by w ei gh to fg lu co se (2 ) 3. 1, 75 kg pe r 1 % by w ei gh t of an hy dr ou s st ar ch (o r de xt rin ) 4. 1, 22 kg pe r 1 % by we ig ht of m ilk fa ts 21 05 Ic e cr ea m an d ot he re di bl e ice ,w he th er or no tc on ta in in g co co a 1. Su cr os e (l ) 2. G lu co se (2 ) 3 . M ilk fa t 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 3. B ut te r (P G 6) 1. 1 kg pe r 1 % by w ei gh to fs uc ro se (') 2. 2, 1 kg pe r 1 % by w ei gh to fg lu co se (2 ) 3. 1, 22 kg pe r 1 % by we ig ht of m ilk fa ts 21 06 Fo od pr ep ar at io ns no te lse wh er e sp ec ifi ed or in cl ud ed : 21 06 10 90 O th er 1. Su cr os e (l ) 2. G lu co se (2 ) 3 . M ilk fa t 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 3. B ut te r (P G 6) 1. 1 kg pe r 1 % by w ei gh to fs uc ro se (') 2. 2, 1 kg pe r 1 % by w ei gh to fg lu co se (2 ) 3. 1, 22 kg pe r 1 % by w ei gh to fm ilk fa ts 1 2 3 4 5 21 06 90 99 O th er : 1. Su cr os e 0 ) 2. G lu co se (2 ) 3 . M ilk fa t 1. W hi te su ga r 2. M ai ze (fo r st ar ch -m ak in g) 3. B ut te r (P G 6) 1. 1 kg pe r 1 % by we ig ht of su cr os e( ') 2. 2,1 kg pe r 1 % by we ig ht of glu co se (2) 3. 1, 22 kg pe r 1 % by we ig ht of m ilk fa ts 22 02 W at er s, in cl ud in g m in er al w at er s an d ae ra te d w at er s, co nt ai ni ng ad de d su ga ro r ot he rs we ete ni ng m at te ro rf lav ou re d, an d ot he r no n- al co ho lic be ve ra ge s, no t in clu di ng fru it or ve ge tab le jui ce s of he ad in g N o 20 09 : 22 02 10 00 1. Su cr os e O ) 2. G lu co se (2 ) 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 1. 1 kg pe r 1 % by we ig ht of su cr os e (*) 2. 2,1 kg pe r 1 % by we ig ht of gl uc os e( 2) W ate rs ,i nc lu di ng m in er al wa ter s an d ae ra te d w at er s, co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r or fl av ou re d 22 02 90 22 02 90 10 31 , 12 . 87 Official Journal of the European Communities No L 379 / 27 O th er : N ot co nt ai ni ng m ilk or m ilk fa ts O th er 1. 1 kg pe r 1 % by we ig ht of su cr os e (') 2. 2,1 kg pe r1 % by we ig ht of glu co se (2) 1. 1 kg pe r 1 % by we ig ht of su cr os e( ') 2. 3, 85 kg pe r1 % by we ig ht of m ilk fa ts 1. Su cr os e (* ) 2. G lu co se (2 ) 1. Su cr os e (') 2 . M il k fa t 1. W hi te su ga r 2. M ai ze (fo r sta rc h- m ak in g) 1. W hi te su ga r 2. W ho le -m ilk po w de r (P G 3) 22 02 90 91 to 22 02 90 99 35 05 St ar ch (o r de xt rin ) M ai ze (fo r sta rc h- m ak in g) 1, 83 kg pe r 1 % by we ig ht of sta rc h (o r de xt rin ) D ex tri ns an d ot he r m od ifi ed st ar ch es (fo r ex am pl e, pr eg ela tin ise d or es ter ifi ed sta rc he s) ;g lu es ba se d on sta rc he s, or on de xt ri ns or ot he r m od if ie d st ar ch es 38 09 Fi ni sh in g ag en ts ,d ye ca rri er st o ac ce ler ate th e dy ein g or fix in g of dy es tu ffs an d ot he r pr od uc ts an d pr ep ar ati on s (fo r ex am pl e, dr es sin gs an d m or da nt s) ,o f a ki nd us ed in th e te xt ile , pa pe r, le at he r or lik e in du str ie s, no t els ew he re sp ec ifi ed or in cl ud ed : 1 2 3 4 5 38 09 10 W ith a ba sis of am yl ac eo us su bs tan ce s St ar ch (o r de xt rin ) M ai ze (fo r sta rc h- m ak in g) 1, 83 kg pe r 1 % by we ig ht of sta rc h (o r de xt rin ) 39 13 N at ur al po ly m er s (fo r ex am pl e, alg in ic ac id )a nd m od ifi ed na tu ra l po ly m er s (fo r ex am pl e, ha rd en ed pr ot ein s, ch em ica l de riv at iv es of na tu ra l ru bb er ) no t els ew he re sp ec ifi ed or in clu de d in pr im ar y fo rm s: 39 13 90 O th er : 39 13 90 90 O th er St ar ch (o r de xt rin ) M ai ze (fo r sta rc h- m ak in g) 1, 83 kg pe r 1 % by we ig ht of sta rc h (o r de xt rin ) (1) The con ten tof the goo ds (as pre sen ted ),in suc ros e,t oge the rw ith the suc ros ew hic hr esu lts fro me xpr ess ing ass ucr ose any mix ture ofg luc ose and fru cto se (the sum oft he am oun tso fth ese two sug ars mu ltip lied by 0,9 5), wh ich isd ecl are d (in wh ate ve rf or m )o rf ou nd to be pr es en ti n th e go od s. . , ., , ,, Ho we ve r, wh ere the fru cto se co nte nt of the go od si sl ess tha nt he glu cos ec on ten t, the am ou nt of glu cos et ob ei ncl ud ed in the ab ov ec alc ula tio ns hal lb ea na mo un te qu al, by we igh t, to tha to rr ruc tos e. (2) Gl uc os e, ot he rt ha n in clu de d in sa cc ha ro se ac co rd in g to fo ot -n ot e( '). No te: Ina llc ase s,w her ea hyd roly sis pro duc to fla cto se isd ecl are d, and /or gal act ose isf oun dto be pre sen tam ong the sug ars ,th en the am oun to fgl uco se equ alt ot hat of gal act ose isd edu cte df rom the tot alg luc ose con ten tbe for ea ny oth er ca lc ul at io ns ar e ca rr ie d ou t. No L 379 / 28 Official journal of the European Communities 31 . 12 . 87